Citation Nr: 1710471	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disability (manifested as coronary artery disease, myocardial infarction, and angioplasty), to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Meghan Gentile, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran had active military service from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015 the Board rendered a decision on the Veteran's claim for service connection for a heart disability.  In July 2016 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to this issue and remanded the case.  

The June 2015 Board decision also remanded the issues of entitlement to service connection for a back disability and a psychiatric disorder to include posttraumatic stress disorder (PTSD).  Remand action on those issues has not been completed and must also be conducted pursuant to the Board's June 2015 Remand order.  

The recent request for records filed by the Veteran's attorney was fulfilled on March 28, 2017.  As this case is being remanded, the request for an extension of time to submit additional evidence and argument is denied.  The Board also notes that the Veteran's attorney has essentially suggested that VA should continuously send records to the attorney when they are generated.  Privacy Act and Freedom of Information Act requests are not ongoing.  If the Veteran's attorney would like additional records from the Veteran's file, an appropriate request should be filed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The June 2016 Court Remand found that VA had not met the duty to assist by failing to submit the Veteran's information to the Joint Services Records Research Center (JSRRC) for research of documentation related to herbicide agent exposure during his service in Thailand.  The Court stated that VA may discontinue a search for records from a federal agency or department only when such a search becomes "futile," provided that, on VA's request, the Veteran has provided sufficient information to identify and locate the existing records.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  The word "futile," for purposes of VA's duty to assist, "means a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  Id. at 403.  VA cannot, as specified in its Adjudication Procedures Manual, require the veteran to narrow the potential date of the event in question to a 60-day period before requesting that the JSRRC conduct a search but, rather, that VA was required to submit multiple 60-day record search requests if the veteran could not narrow the time period to 60 days. Id. at 404-05. 

In the instant case the Veteran has provided a time window of March to November 1970 for his alleged exposure to herbicides in Thailand and noted the unit to which he was assigned.  Accordingly remand is required pursuant to the Court's order.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran any additional evidence he may have concerning his claimed exposure to herbicide agents during his service in Thailand.  He should be asked to provide specific details such as dates, places, his service units in Thailand, and any duty assignments.  The veteran should be told that the information is necessary to obtain supportive evidence of the claimed herbicide agent exposure.  

2.  Contact the Joint Services Records Research Center (JSRRC) for research of documentation related to the Veteran's claimed herbicide agent exposure in Thailand.  If multiple requests are required to cover the Veteran's entire period of service in Thailand in 60 day increments, the must be conducted.  All the information obtained should be incorporated in the claims folder.  The RO may discontinue the search if it becomes "futile," which is defined as "where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  If the search is so discontinued, the reasons for being discontinued must be noted in the record.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  The Veteran also has two additional issues which are subject to the Board's June 2015 Remand which also require development and readjudication.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

